United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, PORTLAND
PERFORMANCE CLUSTER, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-962
Issued: September 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 11, 2013 appellant filed a timely appeal from the September 12, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate medical benefits.
FACTUAL HISTORY
On August 1, 2005 appellant, then a 49-year-old human resources specialist, filed a
traumatic injury claim alleging that on July 27, 2005 she injured her right knee and hands when

1

5 U.S.C. § 8101 et seq.

she tripped and fell over a curb. OWCP accepted her claim for contusion of the right knee and
contusion of the right hand and paid appropriate benefits. Appellant retired in October 2006.
On August 3, 2009 OWCP issued a notice of proposed termination finding that appellant
no longer had residuals of the accepted work injury requiring medical treatment. Appellant did
not submit any additional evidence or argument within the allotted 30 days. By decision dated
September 3, 2009, OWCP terminated authorization for medical benefits.
Appellant requested reconsideration and submitted additional evidence.
Dr. Anne M. Hirsch, a Board-certified internist, opined in a June 17, 2010 report that
appellant’s ongoing persistent right hand symptoms were directly related to the July 27, 2005
work injury. She noted the history of injury, relating that appellant sustained a significant
abrasion with some gravel tattooing of the palmar thenar eminence of her right hand. Dr. Hirsh
also related a history of medical treatment of appellant’s right hand, including an April 14, 2010
surgery for right trigger thumb and stated that nothing has relieved her ongoing pain, atrophy or
tendency for her hand to curl unnaturally.
In an August 18, 2010 report, Dr. McPherson S. Beal, III, appellant’s treating physician,
a Board-certified hand surgeon, related that his physical examination of appellant revealed
unchanged fascial thickening of the right thenar eminence without any evidence of significant
dysfunction on examination and with no pathological lesions which would be expected to cause
the degree of pain or disability of which appellant complained. He related: “ I asked her why
she has continued to return to me for evaluation despite the fact that I presented her with the
same opinion at each of [her] multiple prior visits. [Appellant’s] immediate response was that
this was an on-the-job injury and she expects monetary compensation for it, and that I was her
original treating physician and that each of the multiple doctors whom she has had examine her
hand have advised her to return to me for any additional treatment.” Dr. Beal concluded that he
saw no further role for physical therapy, that she was a poor candidate for surgical intervention
and that she did not have any objective lesions which would justify any significant treatment and
that he could not provide anything further for her.
This case has previously been before the Board. In a December 20, 2011 decision, the
Board found that OWCP improperly denied appellant’s request for reconsideration of OWCP’s
September 3, 2009 merit decision terminating her medical benefits.2 The Board found that the
June 17, 2010 report of Dr. Hirsch was new and relevant evidence to the underlying issue of
whether appellant continued to suffer residuals of her accepted right hand contusion, requiring
further medical treatment. The Board set aside the October 3, 2010 OWCP decision and
remanded the case for an appropriate final decision on the merits. The facts of the case are set
forth in the Board’s prior decision and are incorporated herein by reference.
OWCP thereafter referred appellant for a second opinion examination with
Dr. Aleksandar Curcin, a Board-certified orthopedic surgeon, for a determination of whether she
suffered from any residual effects of the accepted hand contusion requiring additional medical

2

Docket No. 11-1067 (issued December 20, 2011).

2

treatment. The July 27, 2012 statement of accepted facts noted that on April 14, 2010 appellant
underwent right trigger thumb surgery not authorized by OWCP.
In an August 24, 2012 report, Dr. Curcin noted the history of injury, reviewed the
medical records provided and noted examination findings. During the examination, appellant
demonstrated self-restriction in the use of the right upper extremity and palpatory examination of
the hand was difficult and aborted due to hypersensitivity to even light touch. Dr. Curcin
diagnosed resolved right knee contusion and right hand contusion with thickening of the thenar
eminence as related to the claim. Regarding the latter diagnosis, he opined that appellant
continued to suffer symptomatic residuals of the work-related injury to her hand and the
prognosis was poor given the chronicity of her condition. Dr. Curcin concluded that she did not
require further medical treatment. He also filled out a work capacity evaluation stating that
appellant had no physical restrictions.
No additional evidence was received from appellant.
By decision dated September 12, 2012, OWCP denied modification of its prior decision.
It found that Dr. Curcin’s August 24, 2012 report represented the weight of the medical evidence
and established that appellant did not require further medical treatment.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 To terminate authorization for medical
treatment OWCP bears the burden to establish that appellant no longer has residuals of an
employment-related condition which require further medical treatment.4
ANALYSIS
The Board finds that OWCP met its burden of proof to establish that appellant no longer
required medical treatment for her accepted conditions.
At the time the Board last reviewed this record, it remanded the case to OWCP for merit
review, based upon Dr. Hirsch’s June 17, 2010 report. While Dr. Hirsch related that appellant
had persistent right hand symptoms related to the July 27, 2005 injury, she also related that
ongoing medical treatment had not relieved appellant’s ongoing pain, atrophy or tendency for her
hand to curl unnaturally. While Dr. Hirsch opined that appellant should be reimbursed for past
medical expense related to her injury, she did not state that she would in fact require further
medical care for her accepted right hand condition.
When the Board remanded the case to OWCP for merit review, the record also contained
the August 18, 2010 report from Dr. Beal, who related that, while he had been appellant’s
treating physician initially following her injury, he did not understand why appellant continued
3

Paul E. Stewart, 54 ECAB 824 (2003).

4

Kathryn E. Demarsh, 56 ECAB 677 (2005); Pamela K. Guesford, 53 ECAB 726 (2002).

3

to return for medical evaluation. Dr. Beal related that physical therapy had not helped appellant,
that she was not a surgical candidate and that he could not provide anything further for her.
OWCP referred appellant to Dr. Curcin in July 2012. Dr. Curcin’s August 24, 2012
report further supports the termination of appellant’s medical benefits. He related following the
examination that her right knee contusion had resolved. The Board also finds that there is no
medical evidence of record that appellant has residuals of the right knee contusion, which would
require further medical treatment. Regarding appellant’s right hand condition, Dr. Curcin
explained that she had a right hand contusion with thickening of the thenar eminence and that she
continued to have symptoms related to this condition, but he also explained that she
self-restricted her right arm during examination, and that he had to abort palpatory examination
of the hand because of her hypersensitivity to even light touch. He concluded that appellant did
not require further medical treatment for her hand condition. The Board concludes that the
weight of the medical evidence establishes that she does not need further medical treatment for
her accepted conditions of right knee and right wrist contusion.
On appeal, appellant disagreed with OWCP’s decision. She asserted that she still suffers
from work-related injuries which should be covered under OWCP’s medical benefits as opposed
to her personal insurance plan. As noted, OWCP met its burden of proof to terminate appellant’s
medical benefits. Appellant also submitted additional evidence with her appeal. The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time
of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.5
Appellant may submit this or any new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s medical
benefits.

5

20 C.F.R. § 501.2(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

